DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1, 2, 4-9, and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular the claims are now rejected in view of the embodiment of Lai of Figures 4 and 5 rather than Figure 2 as necessitated by the amendments. Figures 4 and 5 show a mounting plate modeled into a tray-like shape to receive an air filter, as well as a plurality of magnets located on the cover plate. Reversing the magnets to be located on the mounting plate instead of the cover plate is an obvious reversal of parts and would maintain the purpose of using magnets to keep the mounting plate attached to the cover plate. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2009/0021910) in view of Wilkins (US 3,912,473).
With regards to Claims 1, 2, 4-9, 11 and 13-20:
Lai teaches:
A system frame, part 110, to house electronic components that generate heat and are capable of executing computer instructions. (Lai Para. 14) Multiple cooling fans, parts 140, that push air to an outside of the system frame mounted on a first side, part 120, of the system frame. (Lai Para. 15 and Fig. 1) An air filtering module, parts 150, 160, and 170, mounted on a second side, part 230, of the system frame comprising an air filter, part 272, a mounting plate, part 235, which is indented to form a tray which receives the air filter and a cover plate, part 
The cover plate comprises magnets, parts 280, there is a first set of one or more magnets disposed on a first edge of the cover plate and a second set of one or more magnets disposed on a second edge of the cover plate, part 270. (See Lai Fig. 5 part 280)
Lai does not explicitly teach:
The magnets are located on the mounting plate.
Lai further teaches:
(2, 4, 14-16) The cover plate is attached to the mounting plate magnetically and without other fasteners. The cover plate is secure during operations and may be detached without the use of tools  (See Lai Para. 19 and 21)
(Claims 5-6, and 17-18) The mounting frame, parts 235 and 232, is an open frame and comprises one or more crossing bars between the holes, parts 232. (See Lai Fig. 1 and 4 and Para. 15)
(Claims 7-9, 19, and 20) The mounting frame, part 235, comprises one or more edges molded in an L-shape forming a tray-like indent and the filter is deposited therein. The edges prevent the filter from moving laterally and are formed to have a thickness according to a thickness of the air filter.  (See Lai Fig. 4 and Para. 18, 19, and 21)
(Claim 11) The one or more magnets, parts 280, are four magnets in the four corners of the rectangular frame of the cover plate, part 270, and thus if reversed would be located on the four corresponding corners of the mounting plate in two sets with two on the first edge closest to the ramp, part 234, and the other on the opposite edge. (See Lai Fig. 5 and Fig. 4 and Para. 19)
Lai teaches magnets attached to the cover plate rather than the mounting plate.  It would have been obvious to one having ordinary skill in the art at the time of filing to reverse or rearrange the parts so that the magnets are located on the mounting plate rather than the cover plate and such a rearrangement would still allow the magnets to function as intended of attaching the cover plate to the mounting plate, since it has been held that a mere reversal or rearrangement of the essential working parts of a device involves only routine skill in the art. It further would have been obvious to one of ordinary skill in the art that the mounting plat of Fig. 4 of Lai does not have reciprocal magnets, and that thus the magnets are attaching directly to a metal surface. Reversing the arrangement such that the cover plate is metallic and thus attracts the magnets and prevents the air filter from falling out of the housing would have been obvious. See MPEP 2144 (VI-A).  In re Einstein, 8 USPQ 167. In re Japikse, 86 USPQ 70.
Lai does not teach:
The filter is separate from the cover plate. 
Wilkins teaches:
A cover plate, part 2, with magnets attached thereto, parts 4, and a filter, part 8, which is separate from the cover plate but which is held to a mounting frame, part 10, via the magnets. (See Wilkins Col. 1 lines 25-40 and Fig. 1 and 2)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cover plate of Lai to be separable from the filter as the cover plate as taught by Wilkins is in order to facilitate cleaning or replacing the filter see Wilkins Col. 1 lines 10-18. 
Further, the following limitations do not have patentable weight as they do not add additional structure to the claim:
“wherein the one or more processors execute computer instructions to perceive a driving environment surrounding the autonomous driving vehicle (ADV), to plan a trajectory 
“for operating an autonomous driving vehicle” “to remove…” “to filter…”  “to keep the cover plate form laterally moving during driving of the ADV” “for a purpose of replacing the air filter” “wherein the one or more processors execute computer instructions to perform operations” “to prevent the air filter from falling through the open frame” “to form a container well to allow the air filter to be deposited therein” – a system or structure can be for many different intended uses. But the intended use does not change the structure of the system.
With regards to Claim 12 Lai further teaches:
The mounting plate, part 235, is an integral part of the system housing, part 230. 
Lai does not explicitly teach that the mounting plate is attached to the system frame with screws. 
It would have been obvious to one of ordinary skill at the time to make the mounting plate separable and attachable with screws, or any other suitable attachment means, in order to facilitate easy cleaning of the through holes, parts 232, of the mounting plate without endangering the electronics since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04 (V-C). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11:30-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776

/BEA/Examiner, Art Unit 1776